 


114 HR 1355 IH: The Small Business and Community Investments Expansion Act of 2015
U.S. House of Representatives
2015-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1355 
IN THE HOUSE OF REPRESENTATIVES 
 
March 13, 2015 
Mr. Ellison (for himself, Mr. Stivers, Mr. Paulsen, Mrs. Carolyn B. Maloney of New York, Mr. Delaney, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To amend the Federal Home Loan Bank Act to expand the purposes of advances and collateral available to community development financial institutions. 
 
 
1.Short titleThis Act may be cited as the The Small Business and Community Investments Expansion Act of 2015. 2.Expanding the purposes of advances and collateral available to community development financial institutionsSection 10(a) of the Federal Home Loan Bank Act (12 U.S.C. 1430(a)) is amended— 
(1)in paragraph (2)(B), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution; and (2)in paragraph (3)(E), by inserting or community development financial institution (as defined in section 103 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4702)) after community financial institution. 
 
